Citation Nr: 0619079	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-29 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for anxiety disorder; 
sexual dysfunction; arthritis of the left hip, left knee, 
right shoulder, and lower back; foot condition; hearing loss; 
and sinusitis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C with biopsy-proven cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2003, May 2004 and September 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A June 2006 DRO Conference Report provides that the veteran 
wanted to be scheduled for a hearing before a Veterans Law 
Judge (VLJ), sitting at the RO.  Thus, the RO should schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for hearing at the 
RO before a VLJ in the order that the 
request was received.  Notify the veteran 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



